         Case 3:18-cv-00437-HZ          Document 158        Filed 02/11/21      Page 1 of 6




JEAN E. WILLIAMS, Acting Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants


                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                                Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                       FEDERAL DEFENDANTS’ COMBINED
       Plaintiffs,                                     REPLY IN SUPPORT OF MOTION FOR
                                                       A PROTECTIVE ORDER (ECF 154) AND
                v.                                     OPPOSITION TO THE STATE OF
                                                       OREGON’S MOTION FOR LEAVE TO
U.S. ARMY CORPS OF ENGINEERS, et al.,                  FILE AN OPPOSITION (ECF 157)
       Defendants,

and

CITY OF SALEM and MARION COUNTY,

       Defendant-Intervenors.


       Federal Defendants filed a motion for a protective order because the Court’s Federal Rule of

Evidence 706 expert, Dr. Tullos, has requested sensitive information about critical infrastructure. If

released publicly, this information could reveal vulnerabilities about dam infrastructure located


Federal Defendants’ Reply in Support of Motion for a Protective Order and Opposition to the State
of Oregon’s Motion for Leave - 1
         Case 3:18-cv-00437-HZ           Document 158         Filed 02/11/21      Page 2 of 6




throughout the State of Oregon and, thus, give rise to a substantial risk of harm to human life and

property if the information was used by malignant actors. See ECF 154 (Motion for a Protective

Order). Plaintiffs do not seriously disagree. They, in fact, do not oppose a protective order. See ECF

156 at 1 (Plaintiffs’ Response). Instead, Plaintiffs raise three “concerns” about Federal Defendants’

proposed protective order. Id. at 1-2. None of Plaintiffs’ concerns are well-taken and the Court

should enter the protective order as proposed.

        First, the reports cannot be redacted because the very information that Dr. Tullos has

requested is sensitive information about critical infrastructure and cannot be released to the public.

See ECF 155 ¶ 2-3 (Second Declaration of Sean Askelson) (describing contents of the reports and

why that information is sensitive). Accordingly, redacting the sensitive information would mean that

Dr. Tullos would not receive the information she requested. While Federal Defendants could redact

the small amount of information in the reports that is not responsive to Dr. Tullos’ request, doing

so would only delay production of the requested information.

        Second, Plaintiffs and Oregon are correct that that the proposed protective order could

require Dr. Tullos to file her expert report under seal, or redact portions of the report, if she

references the sensitive information about critical infrastructure. ECF 154-1 ¶ 5 (Federal

Defendants’ Proposed Protective Order). Any response briefs or declarations to that expert report

would need to be treated similarly. Id. Moreover, non-parties would need to be excluded from the

portions of depositions or evidentiary hearing (if any) that discuss the sensitive information. See id. ¶

10.

        Protective orders are used to protect information from being disseminated to the public. It

would be counterproductive to enter a protective order for the sensitive information in the Corps’

reports (something Plaintiffs and Oregon do not oppose) but then intentionally release that same

information to the public via the expert report, rebuttal reports or declarations, or through


Federal Defendants’ Reply in Support of Motion for a Protective Order and Opposition to the State
of Oregon’s Motion for Leave - 2
         Case 3:18-cv-00437-HZ           Document 158         Filed 02/11/21      Page 3 of 6




testimony. See ECF 156 at 1-2 (Plaintiffs’ concern that documents mentioning the sensitive

information would need to be filed under seal or redacted and the Court would have to remove any

non-parties from the hearing when the sensitive information is discussed); ECF 157-1 at 3-4

(Oregon’s Opposition, proposing a modification to the Court’s Tier 1 Protective Order so that

“papers containing or making reference to” confidential materials do not need to be filed under seal,

only documents that quote or reproduce the sensitive information). Indeed, it would be wholly

irresponsible to do as Oregon advocates—modify the standard language used in the Court’s model

Tier 1 Protective Order to allow sensitive information to be made public as long as it is not directly

“quoted or reproduced” in filings, depositions, hearings, and so on. See ECF 157-1 at 3-4.1 There is a

reason that the Court’s Tier 1 Protective Order has the scope it does: releasing sensitive information

in any form (whether that information has been summarized, included in some form in a filing,

discussed, referenced, reproduced, or quoted) could have the same dire consequences as releasing

the sensitive information itself. See ECF 155 ¶ 3 (describing potential consequences if sensitive

information about critical infrastructure is released to the public). Contrary to Plaintiffs’ and

Oregon’s arguments, the Court’s standard protective order is not overly broad and does not create

unreasonable burdens on the parties or Dr. Tullos. The protective order actually lessens any burden

on Dr. Tullos, as it will allow Dr. Tullos to obtain information she thinks is necessary for the expert

report from the Corps.

        Third, Federal Defendants opposed the State of Oregon’s motion for leave to appear as an

amicus in this litigation because Oregon was seeking to participate in ways contrary to the role of

amicus curiae. ECF 126 at 2-6 (Federal Defendants’ Opposition to Amicus Motion). Oregon has



1
 The State of Oregon itself has disagreed with its current legal position. In other cases before this
Court, the Oregon has argued that the Court should adopt a protective order that includes the
precise language it now argues should be stricken from the Court’s standard protective orders. See
Vanvalkenburg v. Oregon Dep’t of Corrections, 3:14-cv-00916-MO, ECF 6-7.
Federal Defendants’ Reply in Support of Motion for a Protective Order and Opposition to the State
of Oregon’s Motion for Leave - 3
         Case 3:18-cv-00437-HZ          Document 158         Filed 02/11/21      Page 4 of 6




continued efforts to be a party in all but name by seeking to be included in the protective order. See

ECF 157 (Oregon’s Motion for Leave to File Opposition). But an “amicus curiae is not a party to

litigation.” WildEarth Guardians v. Jeffries, 370 F. Supp. 3d 1208, 1228 (D. Or. 2019). Because Oregon

affirmatively chose to participate in this case in a narrow way and as a non-party, Oregon should not

have access to the sensitive information about critical infrastructure security under Federal

Defendants’ proposed protective order (just as all other members of the public are excluded from

the protective order). See ECF 154-1 ¶ 1.

        The fact that Oregon will not have access the sensitive information should not be

problematic as the information relates to dam safety, not fish. Oregon sought leave to participate in

this case on behalf of the Oregon Department of Fish and Wildlife, expressing an “interest in and

responsibility for maintaining and managing the fish that are the subject of this case.” EC F 124 at 2

(Oregon’s Motion for Leave to Appear as Amicus); see also ECF 157-1 (Oregon expressing an

interest in this case as a “fish management agency”). Oregon did not seek to participate on behalf of

the Oregon Water Resources Department or other State agencies or groups that deal with the safety

of non-Federal dams. Nor has Oregon otherwise expressed in this case any interest in dam safety. In

short, Oregon has no reason to access the sensitive information about critical infrastructure security.

        Plaintiffs’ and Oregon’s concerns are unfounded. Therefore, Federal Defendants respectfully

request that the Court enter the proposed protective order, as proposed. ECF 154-1.



 Dated: February 11, 2021              JEAN E. WILLIAMS, Acting Assistant Attorney General
                                       SETH M. BARSKY, Section Chief
                                       S. JAY GOVINDAN, Assistant Section Chief

                                       /s/ Kaitlyn Poirier
                                       KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                       U.S. Department of Justice
                                       Environment & Natural Resources Division
                                       Wildlife & Marine Resources Section
                                       Ben Franklin Station, P.O. Box 7611
Federal Defendants’ Reply in Support of Motion for a Protective Order and Opposition to the State
of Oregon’s Motion for Leave - 4
        Case 3:18-cv-00437-HZ         Document 158       Filed 02/11/21     Page 5 of 6




                                    Washington, D.C. 20044-7611
                                    Telephone: (202) 307-6623
                                    Fax: (202) 305-0275
                                    Email: kaitlyn.poirier@usdoj.gov

                                    /s/ Michael R. Eitel
                                    MICHAEL R. EITEL, Senior Trial Attorney
                                    U.S. Department of Justice
                                    Environment & Natural Resources Division
                                    Wildlife & Marine Resources Section
                                    999 18th Street, South Terrace 370
                                    Denver, Colorado 80202
                                    Telephone: (303) 844-1479
                                    Fax: (303) 844-1350
                                    Email: michael.eitel@usdoj.gov

                                    Attorneys for Federal Defendants




Federal Defendants’ Reply in Support of Motion for a Protective Order and Opposition to the State
of Oregon’s Motion for Leave - 5
           Case 3:18-cv-00437-HZ          Document 158        Filed 02/11/21      Page 6 of 6




                                    CERTIFICATE OF SERVICE
          I certify that on February 11, 2021, the foregoing was electronically filed through the Court’s

electronic filing system, which will generate automatic service on all Parties enrolled to receive such

notice.

                                                 /s/ Kaitlyn Poirier
                                                 Kaitlyn Poirier
                                                 Trial Attorney, U.S. Department of Justice




Federal Defendants’ Reply in Support of Motion for a Protective Order and Opposition to the State
of Oregon’s Motion for Leave - 6
